Citation Nr: 1018799	
Decision Date: 05/21/10    Archive Date: 06/04/10

DOCKET NO.  07-02 835	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to service connection for eczema, to include 
as due to undiagnosed illness.

2.  Entitlement to service connection for a hip disability, 
to include on a secondary basis.

3.  Entitlement to service connection for a back disability, 
to include on a secondary basis.

4.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

5.  Entitlement to an increased rating for postoperative 
residuals of a left first toe bunionectomy, currently 
evaluated as 10 percent disabling.

6.  Entitlement to an increased rating for second toe fusion 
of the left foot, residuals of a bunionectomy, evaluated as 
noncompensable prior to July 1, 2007, and as 10 percent 
thereafter.


REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The Veteran served on active duty from October 1985 to June 
1992.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO).  By rating action 
dated February 2005, the RO denied service connection for 
eczema, a hip disability and PTSD, and also denied the 
Veteran's claim for an increased rating for postoperative 
residuals a left first toe bunionectomy and second toe 
fusion.  A November 2005 rating action confirmed and 
continued the above denials, and denied service connection 
for a back disorder.  The Veteran appealed this decision.  In 
a January 2007 rating decision, the RO assigned a separate 
noncompensable evaluation for second toe fusion of the left 
foot, effective October 2004.  Based on the receipt of 
additional evidence, the RO assigned a 10 percent rating for 
the second toe fusion in a November 2007 rating action, 
effective July 1, 2007.  

The issues of entitlement to service connection for a back 
disability and for an increased rating for the left second 
toe are addressed in the REMAND portion of the decision below 
and are REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  VA will notify you if further 
action is required on your part. 


FINDINGS OF FACT

1.  A skin disorder was initially documented following 
service, and there is no competent medical evidence linking 
it to service.

2.  A hip disability has not been documented following 
service.

3.  The Veteran did not engage in combat with the enemy and 
his claimed stressors are not corroborated.

4.  The residuals of the left first toe bunionectomy include 
pain, and are not productive of more than moderate foot 
impairment.


CONCLUSIONS OF LAW

1.  A skin disorder, including eczema, was not incurred in or 
aggravated by active service, nor may such be presumed.  
38 U.S.C.A. §§ 1110, 1117, 1131, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.317 (2009).

2.  A hip disability was not incurred in or aggravated by 
active service, nor is it proximately due to or the result of 
a service-connected disease or injury.  38 U.S.C.A. §§ 1110, 
1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2009).

3.  PTSD was not incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304(f) (2009).

4.  The criteria for an evaluation in excess of 10 percent 
for postoperative residuals a left first toe bunionectomy 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. § 4.71a, Diagnostic Code 5280 (2009). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

The Veterans Claims Assistance Act (VCAA) redefined VA's duty 
to assist the appellant in the development of a claim.  VA 
regulations for the implementation of the VCAA were codified 
as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2008).

The notice requirements of the VCAA require VA to notify a 
veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
and what subset of the necessary information or evidence, if 
any, VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2009).  
The requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability, 
a connection between a veteran's service and the disability, 
degree of disability, and effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA 
notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (in this case, the RO).  Id; see 
also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, insufficiency in the timing or content of VCAA 
notice is harmless if the errors are not prejudicial to the 
claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 
2004) (VCAA notice errors are reviewed under a prejudicial 
error rule).

In this case, in an October 2004 letter, issued prior to the 
rating decision on appeal, and in July 2005, July 2007 and 
August 2008 letters, the VA provided notice to the Veteran 
regarding what information and evidence is needed to 
substantiate his claims for service connection and an 
increased rating, to include what information and evidence 
must be submitted by the Veteran and what information and 
evidence will be obtained by VA.  The Veteran was advised to 
submit evidence from medical providers, statements from 
others who could describe their observations of his 
disability level, and his own statements describing the 
symptoms, frequency, severity and additional disablement 
caused by his disability.  The Veteran was also informed of 
the information and evidence needed to establish a disability 
rating and effective date.  The August 2008 letter furnished 
the appropriate notice concerning a claim for service 
connection on a secondary basis.  The case was last 
readjudicated in April 2010.

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
appellant.  Specifically, the information and evidence that 
have been associated with the claims file include the service 
treatment records, private and VA medical records, the 
reports of VA examinations, and hearing testimony.

As discussed above, the VCAA provisions have been considered 
and complied with.  The appellant was notified and aware of 
the evidence needed to substantiate this claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  The Veteran was an active 
participant in the claims process by submitting evidence and 
providing hearing testimony.  Thus, he was provided with a 
meaningful opportunity to participate in the claims process 
and has done so.  Any error in the sequence of events or 
content of the notice is not shown to have affected the 
essential fairness of the adjudication or to cause injury to 
the claimant.  Therefore, any such error is harmless and does 
not prohibit consideration of this matter on the merits.  See 
Conway, supra; Dingess, supra; see also ATD Corp. v. Lydall, 
Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Analysis

The Board has reviewed all the evidence in the appellant's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the appellant 
or obtained on his behalf be discussed in detail.  Rather, 
the Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

	I.  Service connection 

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Evidence of continuity of symptomatology from the time of 
service until the present is required where the chronicity of 
a condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. § 
3.303(b).  Regulations also provide that service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  
38 C.F.R. § 3.303(d).

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
competent evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Barr v. Nicholson, 21 
Vet. App. 303 (2007); Pond v. West, 12 Vet App. 341, 346 
(1999).  

A.  Eczema

The Veteran argues that he might have been exposed to an 
irritant while in service and that his skin condition first 
appeared in 1992.  

VA is authorized to pay compensation to any Persian Gulf 
veteran suffering from objective indications of a qualifying 
chronic disability that either became manifest during service 
in the Southwest Asia theater of operations during the 
Persian Gulf War or became manifest to a degree of disability 
of 10 percent or more not later than December 31, 2011, and 
that by history, physical examination, and laboratory tests 
cannot be attributed to any known clinical diagnosis.  
38 U.S.C.A. § 1117 (West 2002); 38 C.F.R. § 3.317 (2009).

The evidence supporting the Veteran's claim includes his 
statements and some of the medical findings of record.  On VA 
examination of the skin in October 2005, the Veteran asserted 
he developed a rash on his face in 1992, following his 
discharge from service.  He also stated a steroidal cream had 
been prescribed in 1993.  He described the rash as 
intermittent and indicated it occurred three times a year, 
lasting for one month before resolving.  He claims he had 
been evaluated for it and told he had eczema.  An examination 
revealed erythematous patches affecting both cheeks.  The 
diagnosis was eczematous dermatitis.  Additional medical 
records, both private and VA, reflect diagnoses including 
facial rash and seborrheic dermatitis of the face.

The evidence against the Veteran's claim includes the service 
treatment records and the post-service medical evidence of 
record.  The service treatment records are negative for 
complaints or findings pertaining to a skin disorder.  A 
clinical evaluation of the skin was normal on the separation 
examination in March 1992.  In addition, the Board points out 
that an examination of the skin was normal on the initial VA 
examination conducted in August 1992.  

The Veteran is competent to report the onset of his symptoms.  
Buchanan v. Nicholson, 451 F.3d 1331, 1335-6 (Fed. Cir. 
2006).  His reports, however, must be weighed against the 
other evidence of record.  Jandreau v. Nicholson, 492 F.3d 
1372, 1377 (Fed. Cir. 2007); Buchanan, at 1336-7.  Indeed, as 
noted in Clyburn v. West, 12 Vet. App. 296, 301-302 (1999), 
medical evidence is still required to demonstrate a 
relationship between a present disability and the continuity 
of symptomatology demonstrated if the condition is not one 
where a lay person's observations would be competent.  See 
also Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  The 
diagnosis and etiology of skin disorders are matters which 
require medical testing and medical expertise to determine.  

In this case, the Veteran has conceded that he did not 
manifest a skin condition during service.  The Veteran 
testified at a hearing at the RO that he might have been 
exposed to some irritant while stationed in Saudi Arabia.  
The Board observes that eczema and seborrheic dermatitis are 
known clinical diagnoses and, as such, the provisions of 
38 C.F.R. § 3.317 (2009) are inapplicable.  While he argues 
he developed a skin condition shortly after service, despite 
being advised on several occasions to furnish information 
concerning his post-service treatment, he has failed to do 
so.  There is no competent medical evidence relating his skin 
condition to service.  It is also significant to observe that 
the Veteran failed to report for a VA examination of the skin 
in 2010, which was scheduled to obtain an opinion as to 
whether his skin condition was linked to service.  "The duty 
to assist is not always a one-way street. If a veteran wishes 
help, he cannot passively wait for it in those circumstances 
where he may or should have information that is essential in 
obtaining the putative evidence."  See Wood v. Derwinski, 1 
Vet. App. 190, 193 (1991).

The Board concludes, accordingly, that the medical evidence 
of record is of greater probative value than the Veteran's 
allegations regarding the onset and etiology of eczema.  The 
Board finds, therefore, that the preponderance of the 
evidence is against the claim for service connection for 
eczema.

B.  Hip disability 

The regulations provide that service connection is warranted 
for disability which is proximately due to, the result of, or 
aggravated by a service-connected disease or injury.  38 
C.F.R. § 3.310; see also Allen v. Brown, 7 Vet. App. 439 
(1995).  The Board notes that effective October 10, 2006, 38 
C.F.R. § 3.310 was amended to conform to the decision of the 
United States Court of Appeals for Veterans Claims (Court) in 
Allen.  However, based upon the facts in this case, neither 
version is more favorable and the regulatory change does not 
impact the outcome of the appeal.

In order to establish entitlement to secondary service 
connection, there must be (1) evidence of a current 
disability; (2) evidence of a service-connected disability; 
and (3) medical evidence establishing a nexus between the 
service-connected disability and the current disability.  See 
Wallin v. West, 11 Vet. App. 509, 512 (1998).

The Veteran maintains he has a hip disability that is due to 
his altered gait resulting from his service-connected 
residuals of a bunionectomy.

The evidence supporting the Veteran's claim includes his 
statements and some of the medical findings of record.  VA 
outpatient treatment records disclose the Veteran reported 
right-sided hip pain in February 2007.  It was indicated in 
March 2008 he had fallen on his right hip.  Additional 
records show he had been skiing the previous day and 
hyperextended the right leg and fell on his right side.

VA outpatient treatment records reveal the Veteran was seen 
in the podiatry clinic in March 2007.  He reported his left 
foot problems caused him to walk on the outer side of his 
left foot to avoid pain, and that this had caused him to 
favor his right lower extremity and to negatively affect his 
back.  The examiner indicated the Veteran ambulated with an 
antalgic gait using a cane for assistance.  It was reported 
in July 2007 that the Veteran had impaired gait and transfers 
secondary to left foot pain (likely post operative residual 
pain).  (The Board notes the Veteran underwent a left first 
metatarsophalangeal joint fusion and left second toe 
arthroplasty in April 2007.)  The Veteran's gait was noted to 
be non-antalgic, and he favored the lateral aspect of his 
left foot during walking.  The assessment was left foot pain.  
The examiner stated the Veteran had impaired gait and 
transfers per history.  

The evidence against the Veteran's claim includes the service 
treatment records and the post-service medical evidence of 
record.  Initially, the Board points out that the service 
treatment records are negative for complaints or findings 
concerning the hips.  In fact, when he was examined by the VA 
in September 2005, the Veteran specifically denied he had 
bilateral hip pain.  The only mention of any hip complaints 
occurred following a fall on ice in February 2007, and when 
he hurt his hip while skiing in March 2008.  There is no 
indication in the treatment records that either accident was 
related to a gait abnormality or his service-connected 
disabilities.  

The fact remains that a chronic disability of the hips has 
not been documented following service.  The Board observes 
that while the Veteran has provided an opinion from a private 
medical provider linking a back disability to his service-
connected left foot disabilities, no such evidence has been 
submitted regarding the claimed hip disorder.  

Although he is competent to state his symptoms, he is not, as 
a layperson, qualified to render a medical diagnosis or an 
opinion concerning medical causation on the diagnosis or 
etiology of his claimed hip disability, as such requires 
medical expertise.  See Layno v. Brown, 6 Vet. App. 465 
(1994); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-
77 (Fed.Cir.2007) (noting general competence to testify as to 
symptoms but not to provide medical diagnosis). 

In the absence of clinical evidence of a chronic hip 
disorder, there is no basis on which a grant of service 
connection may be based.  In Brammer v. Derwinski, 3 Vet. 
App. 223 (1992), the Court noted that Congress specifically 
limited entitlement for service-connected disease or injury 
to cases where such incidents had resulted in a disability.  
Here, the only hip complaints were attributed to acute 
injuries resulting from a fall on the ice and while skiing.  
There is no competent evidence suggesting that the Veteran 
suffers from a chronic hip disorder or that any such hip 
disorder is related to service or service connected 
disability.  Accordingly, based on the evidence of record, 
the Board finds that the preponderance of the evidence is 
against the claim for service connection for a hip 
disability.  

As a final matter, the Board notes that the Veteran was not 
scheduled for a VA examination with regard to his claim for 
service connection for a hip disability.  However, as the 
evidence notes acute hip complaints associated with post-
service falls, and does not establish that the Veteran 
suffers from a current chronic hip disability that is 
possibly related to service, there is no requirement that a 
VA examination be scheduled for this claim.  38 C.F.R. 
§ 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

C.  PTSD 

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a); a link, established by medical evaluation, 
between current symptoms and an in-service stressor; and 
credible supporting evidence that the claimed in-service 
stressor occurred.  If the evidence establishes that a 
veteran engaged in combat with the enemy and the claimed 
stressor is related to that combat, in the absence of clear 
and convincing evidence to the contrary, and provided that 
the claimed stressor is consistent with the circumstances, 
conditions, or hardships of a veteran's service, the 
veteran's lay testimony may establish the occurrence of the 
claimed in-service stressor.  38 C.F.R. § 3.304(f).

If, however, a veteran did not serve in combat, or if the 
claimed stressor is not related to combat, there must be 
independent evidence to corroborate the veteran's statement 
as to the occurrence of the claimed stressor.  See Doran v. 
Brown, 6 Vet. App. 283, 288-89 (1994).  A veteran's testimony 
alone cannot establish the occurrence of a non-combat 
stressor.  See Dizoglio v. Brown, 9 Vet. App. 163, 166 
(1996).  Furthermore, an opinion by a medical health 
professional based on post-service examination of the veteran 
cannot be used to establish the occurrence of a stressor.  
See Moreau v. Brown, 9 Vet. App. 389, 395-96 (1996).  

In approaching a claim for service connection for PTSD, the 
question of the existence of an event claimed as a 
recognizable stressor must be resolved by adjudicatory 
personnel.  If the adjudicators conclude that the record 
establishes the existence of such a stressor or stressors, 
then and only then, should the case be referred for a medical 
examination to determine the sufficiency of the stressor and 
to determine whether the remaining elements required to 
support the diagnosis of PTSD have been met.  In other words, 
if the adjudicators determine that the existence of an 
alleged stressor or stressors in service is not established 
by the record, a medical examination to determine whether 
PTSD due to service is present would be pointless.  Likewise, 
a diagnosis of PTSD based upon claimed stressors whose 
existence the adjudicators have not accepted would be 
inadequate for rating purposes.  See Zarycki v. Brown, 6 Vet. 
App. 91 (1993); West v. Brown, 7 Vet. App. 70 (1994); and 
Caluza v. Brown, 7 Vet. App. 498 (1994).

The record reflects that the Veteran served in the Persian 
Gulf from December 1990 to March 1991.  Among the medals he 
received was the Southwest Asia Service Medal.  Service 
personnel records show that the Veteran's principal duty was 
as a light wheeled vehicle mechanic.

The Veteran asserts that service connection is warranted for 
PTSD.  He has provided information concerning his stressors 
in statements and medical records.  

The service treatment records reveal the Veteran was seen in 
September 1988 and complained of severe stress of being in 
Korea, his job and separation from his family.  He reported 
headaches, restlessness, loss of appetite and severe 
depression for two months.  He stated he tried to handle the 
stress, but could not and asserted he would do harm to others 
and himself.  The impression was depression with some 
threatening ideation.  When he was seen in November 1988, it 
was indicated the Veteran had a history of personality 
disorder, otherwise non-specified in remission.  It was also 
indicated he had family problems and anxiety he might have 
caused a "blood infection" by sticking himself in his arms 
with sewing needles to get attention.  The assessment was 
borderline personality, stable.  The Veteran reported a 
history of trouble sleeping on the separation examination in 
March 1992.  

The Veteran was seen by a private psychologist in November 
2004.  He recalled several incidents that occurred prior to 
the Persian Gulf War.  He said he woke up in his bunk in 1987 
with a tooth missing and no recall of how that happened.  He 
said he was sent to Korea in 1988, at the time of his child's 
birth and that he was depressed.  He said he began writing 
letters in blood.  He claimed that while stationed in Saudi 
Arabia, he experienced Patriot missiles being deployed to 
intercept enemy SCUDS.  He asserted a neighboring camp was 
hit by a SCUD missile.  The Veteran reported he experienced 
recurrent thoughts of the missile explosion and of being 
abandoned at his post by his sergeant in the United States.  
The diagnosis was PTSD.  

A VA psychiatric examination was conducted in September 2005.  
The Veteran described Patriot missiles going off and falling 
in the compound that was close to him.  He said he had to 
guard a helipad.  The diagnosis was PTSD.

The evidence against the Veteran's claim includes the service 
treatment records and the post-service evidence.  While the 
evidence shows the Veteran was seen in service for symptoms 
including stress and anxiety, he was found to have a 
personality disorder.  The Board notes that service 
connection may not be granted for such a disability.  See 
38 C.F.R. § 3.303(c) (2009).  It is also noted that a 
psychiatric evaluation on the separation examination in March 
1992 was normal.  

It is significant to observe that the Veteran was requested 
to provide specific information concerning his alleged in-
service stressors.  However, he has provided only general 
statements regarding the deployment of Patriot missiles.  The 
Board also points out that during the September 2005 VA 
psychiatric examination, the Veteran specifically denied 
seeing any casualties or dead bodies.  In addition, he did 
not report any personal "distressors."  

The law provides that not every factor of a claimed stressor 
needs to be verified.  See Pentecost v. Principi, 16 Vet. 
App. 124 (2002); see also Suozzi v. Brown, 10 Vet. App. 307 
(1997).  However, the underlying premise upon which the 
stressor is based still needs to be credible.  In this case, 
the Veteran has failed to provide the type of information 
that could be verified to constitute a stressor.

While a medical provider may determine if a stressor is 
sufficient to result in PTSD, this can occur only after it 
has been established by adjudicatory personnel that that the 
stressor in fact occurred.  See Moreau v. Brown, 9 Vet. App. 
389, 395-96 (1996) (an opinion by a medical health 
professional based on post-service examination of the Veteran 
cannot be used to establish the occurrence of a stressor).  
In the absence of a verified stressor, any medical evidence 
diagnosing PTSD is entitled to no probative value.  

The Board finds that the Veteran's statements regarding his 
alleged stressors are insufficient to permit verification.  
In sum, there is no evidence of PTSD in service and no 
credible evidence to support the existence of his claimed in-
service stressors.  The preponderance of the evidence is 
therefore against the claim for service connection for PTSD.

	II.  Increased rating 

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.  
Disabilities must be reviewed in relation to their history.  
38 C.F.R. § 4.1.  Other applicable, general policy 
considerations are:  interpreting reports of examination in 
light of the whole recorded history, reconciling the various 
reports into a consistent picture so that the current rating 
may accurately reflect the elements of disability, 38 C.F.R. 
§ 4.2; resolving any reasonable doubt regarding the degree of 
disability in favor of the claimant, 38 C.F.R. § 4.3; where 
there is a question as to which of two evaluations apply, 
assigning a higher of the two where the disability picture 
more nearly approximates the criteria for the next higher 
rating, 38 C.F.R. § 4.7; and, evaluating functional 
impairment on the basis of lack of usefulness, and the 
effects of the disabilities upon the person's ordinary 
activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).

A 10 percent rating may be assigned for unilateral hallux 
valgus, when operated with resection of the metatarsal head 
or if severe, if equivalent to amputation of the great toe.  
38 C.F.R. § 4.71a, Diagnostic Code 5280.

Hallux rigidus, unilateral, severe, will be rated as hallux 
valgus, severe.  Note:  Not to be combined with claw foot 
ratings.  38 C.F.R. § 4.71a, Diagnostic Code 5281.

A 30 percent evaluation may be assigned for amputation of the 
great toe with removal of metatarsal head.  Without removal 
of metatarsal head, a 10 percent evaluation may be assigned.  
38 C.F.R. § 4.71a, Diagnostic Code 5171.

Malunion or nonunion of the tarsal or metatarsal bones with 
moderate symptoms warrants a 10 percent evaluation.  A 
20 percent evaluation requires moderately severe symptoms.  A 
30 percent rating requires severe symptoms.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5283.

The RO originally granted service connection for 
postoperative left first toe bunionectomy and second toe 
fusion in a September 1992 rating action.  A 10 percent 
evaluation was assigned.  By rating decision dated January 
2007, the RO assigned a separate noncompensable rating for 
the second toe fusion, effective October 2004, the date of 
the Veteran's claim for an increased rating for his service-
connected condition.  The Board notes that a 100 percent 
evaluation under the provisions of 38 C.F.R. § 4.30 (2009) 
for the postoperative residuals of a left first toe 
bunionectomy was in effect from April 13, 2007, through June 
30, 2007.  Thereafter, the 10 percent schedular evaluation 
was reinstated.  In addition, service connection for 
diminished sensation over the dorsum of the left first and 
second toes was established effective July 30, 2007, with a 
10 percent evaluation assigned.  The Board notes that the 
symptoms associated with the left second toe and the 
diminished sensation cannot be considered in evaluating his 
left first toe condition.  38 C.F.R. § 4.14 (the evaluation 
of the same manifestation under different diagnoses is to be 
avoided). 

The Board points out that the Veteran's 10 percent rating for 
the residuals of the bunionectomy of the left first toe is 
the maximum evaluation that may be assigned under Diagnostic 
Code 5280.  

The September 2005 VA examination demonstrated mild 
tenderness to palpation over the dorsal aspect of the first 
metatarsophalangeal joint.  There was pain on motion.  In 
March 2007, the Veteran related he had throbbing and needle-
like 
pain in the first metatarsophalangeal joint.  The following 
month, a left first metatarsophalangeal joint fusion was 
performed at a VA facility.  He continued to report left foot 
pain following the surgery.  

On VA examination of the feet in September 2007, the Veteran 
displayed painful motion.  He reported pain after being on 
his feet for more than an hour and after four hours requires 
resting every half hour during work.  There was no swelling, 
redness or fatigability.  There was evidence of tenderness of 
the great toe joint, and it was elevated in standing.  The 
Veteran reported stiffness, weakness and lack of endurance.  
There was no dorsiflexion of the metatarsophalangeal joint of 
the great toe.  While there was severe stiffness of the 
joint, the bunion was corrected with no angulation of the 
joint.  The Veteran reported using shoe inserts and a cane.  
The examiner noted there was no evidence of malunion or 
nonunion of the tarsal or metatarsal bones.

As noted above, the Veteran is receiving the maximum 10 
percent for the bunionectomy, and there is no evidence of 
nonunion or malunion of the metatarsal bone to warrant a 
higher evaluation under Diagnostic Code 5283.  While 
Diagnostic Code 5284 addresses foot injuries, the Board notes 
that the Veteran is receiving separate ratings for additional 
left foot symptoms and a rating under this Code would 
constitute pyramiding.  38 C.F.R. § 4.14.  In any event, the 
great toe, without consideration of the second toe symptoms 
or decreased sensation symptoms does not result in more than 
a moderate foot disability.  The Board concludes that the 
medical findings on examination are of greater probative 
value than the Veteran's allegations regarding the severity 
of his left great toe disability.  Accordingly, the Board 
finds that the preponderance of the evidence is against the 
claim for a higher rating for postoperative residuals of a 
bunionectomy of the left first toe.

The Board has also considered whether the Veteran's service-
connected left great toe disability presents an exceptional 
or unusual disability picture as to render impractical the 
application of the regular schedular standards such that 
referral to the appropriate officials for consideration of 
extra-schedular ratings is warranted.  See 38 C.F.R. 
§ 3.321(b)(1) (2009); Bagwell v. Brown, 9 Vet. App. 337, 338-
39 (1996).  In this case there are no exceptional or unusual 
factors with regard to the Veteran's left great toe 
disability.  The threshold factor for extraschedular 
consideration is a finding that the evidence before VA 
presents such an exceptional disability picture that the 
available schedular evaluation for that service-connected 
disability is inadequate.  See Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993) ("[R]ating schedule will apply unless 
there are 'exceptional or unusual' factors which render 
application of the schedule impractical.").  Here, the rating 
criteria reasonably describe the Veteran's disability level 
and symptomatology, and provide for additional or more severe 
symptoms than currently shown by the evidence.  Indeed, while 
the Veteran reports time lost from work or decreased function 
at work, the rating assigned reflects disability which is 
equivalent to the amputation of the toe.  Thus, the Veteran's 
disability picture is contemplated by the rating schedule, 
and the assigned schedular evaluation is, therefore, 
adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  
Consequently, referral for extraschedular consideration is 
not warranted. 

In reaching the conclusions above the Board has considered 
the applicability of the benefit of the doubt doctrine.  
However, as the preponderance of the evidence is against the 
appellant's claim, that doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. 
Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1990).


ORDER

Service connection for eczema is denied.

Service connection for a hip disability is denied.

Service connection for PTSD is denied.

An increased rating for postoperative residuals of a 
bunionectomy of the left first toe is denied.


REMAND

With regard to the claim concerning the second toe fusion of 
the left foot, the Board notes that the RO originally granted 
service connection for postoperative left first toe 
bunionectomy and second toe fusion in a September 1992 rating 
action.  A 10 percent evaluation was assigned.  The November 
2005 rating decision on appeal denied an increased rating for 
that condition.  The Veteran filed a notice of disagreement 
with respect to "all issues".  By rating decision dated 
January 2007, the RO assigned a separate noncompensable 
rating for the second toe fusion, effective October 2004, the 
date of the Veteran's claim for an increased rating for his 
service-connected condition, but phrased the issue as one for 
service connection.  Clearly, service connection for the left 
second toe had already been established in 1992.  Thus, the 
question of an increased rating for the second left toe 
remained in appellate status.  In this regard, the assignment 
of a separate noncompensable rating did not resolve the 
pending appeal as it applied to his already service connected 
left second toe disability.  The Board notes that the 
statement of the case issued in January 2007 only listed the 
claim for an increased rating for the postoperative residuals 
of a left first toe bunionectomy.  As the Veteran clearly 
disagreed with the November 2005 rating decision with respect 
to all issues, and the award of a separate noncompensable 
rating does not satisfy the appeal for an increased rating, a 
statement of the case (SOC) must be issued with respect to 
the claim for an increased rating for second toe fusion of 
the left foot.  See Manlincon v. West, 12 Vet. App. 238 
(1999).  After the RO has issued the SOC, the claim should be 
returned to the Board only if the veteran perfects the appeal 
in a timely manner.  See Smallwood v. Brown, 10 Vet. App. 93, 
97 (1997).

The Veteran also asserts service connection is warranted for 
a back disability.  He argues his back disorder is the result 
of an altered gait caused by his service-connected toe 
disabilities.  

The Veteran was seen by a private medical provider in July 
2008 for lower back problems.  He related his back problem 
started after he had foot surgery in service in 1987 for a 
bunion.  He claimed he continued to have problems and that it 
altered his gait over the succeeding 20 years.  He asserted 
his altered gait had resulted in his low back problems.  He 
said his back problems began in 1999 and that it was 
aggravated by his gait abnormality.  The examiner commented 
that the Veteran was suffering from a painful left foot that 
had required two surgeries for hallux valgus and then for 
arthritis.  He stated the injuries and surgeries altered the 
Veteran's gait and contributed him to developing lumbar disc 
herniation and chronic lower back pain.  He added he said 
this with a reasonable degree of medical probability.  
Therefore, he opined there was a connection between the 
Veteran's foot problems and his lower back pain, in the 
absence of any documented lower back injury. 

Following VA examinations in September 2005 and March 2010, 
opinions were furnished to the effect that the Veteran's low 
back disability was not due to his foot disorder.  However, 
neither examiner addressed whether the condition had 
aggravated a back disorder.  

Ongoing medical records should also be obtained.  38 U.S.C.A. 
§ 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. 
App. 611 (1992) (VA medical records are in constructive 
possession of the agency, and must be obtained if the 
material could be determinative of the claim).

Under the circumstances of this case, the Board finds that 
additional development of the record is required.  
Accordingly, the case is REMANDED to the RO/AMC for action as 
follows:

1.  The RO/AMC should contact the Veteran 
and request that he furnish the names, 
addresses, and dates of treatment of all 
medical providers from whom he has 
received treatment for his back 
disability since his separation from 
service.  After securing the necessary 
authorizations for release of this 
information, the RO/AMC should seek to 
obtain copies of all treatment records 
referred to by the Veteran.  In addition, 
obtain relevant VA treatment records from 
the VA New Jersey Healthcare System 
dating since March 2010.

2.  The Veteran should then be afforded a 
VA orthopedic examination to determine 
the nature of his back disability and for 
an opinion as to the possible 
relationship between that disorder and 
his service connected left foot 
disabilities.  The claims folder must be 
made available to and be reviewed by the 
examiner in conjunction with the 
examination.  All necessary tests should 
be performed and the results reported.  
The examiner is requested to furnish an 
opinion concerning whether it is at least 
as likely as not that the Veteran's back 
disability is caused or aggravated 
(permanent worsening beyond natural 
progress) by his service-connected toe 
disorders.  If aggravation is shown, the 
examiner should attempt to quantify the 
degree of aggravation if possible.  The 
rationale for any opinion should be set 
forth.  

3.  Following completion of the above, 
the RO/AMC should review the evidence and 
determine whether the veteran's claim may 
be granted.  If not, he and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be provided an opportunity to 
respond.  The case should then be 
returned to the Board for further 
appellate consideration. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




____________________________________________
K. A. BANFIELD 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


